  Case 20-17355          Doc 8   Filed 09/23/20 Entered 09/23/20 14:04:12     Desc Main
                                    Document    Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In Re:                                            )      Chapter 11
                                                  )
         JAMES SAMATAS,                           )      Case No. 20-17355
                                                  )
                                                  )      Honorable A. Benjamin Goldgar
               Debtor.                            )

                           NOTICE OF MEETING OF CREDITORS
                          TO BE CONDUCTED TELEPHONICALLY

         PLEASE TAKE NOTICE that the Meeting of Creditors is scheduled for October 22,

2020 at 1:30 p.m. PLEASE ALSO NOTE THAT THE MEETING WILL BE CONDUCTED

TELEPHONICALLY. PARTIES WISHING TO PARTICIPATE IN THE MEETING MUST

CALL THE FOLLOWING NUMBER AND ENTER THE FOLLOWING PASSCODE WHEN

PROMPTED TO DO SO:

Tel. 866-820-6676
Passcode 3369855

PARTIES WILL ONLY BE ABLE TO PARTICIPATE IN THE MEETING OF CREDITORS BY
PHONE. NO PERSONAL APPEARANCES ARE PERMITTED.


                                                  PATRICK S. LAYNG
                                                  U. S. TRUSTEE

                                                  /s/ David Paul Holtkamp
                                                  David Paul Holtkamp, Trial Attorney
                                                  OFFICE OF THE U.S. TRUSTEE
                                                  219 S. Dearborn Street, Room 873
                                                  Chicago, Illinois 60604
                                                  (312) 353-5014




                                              1
  Case 20-17355           Doc 8   Filed 09/23/20 Entered 09/23/20 14:04:12           Desc Main
                                     Document    Page 2 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In Re:                                                )       Chapter 11
                                                      )
         JAMES SAMATAS,                               )       Case No. 20-17355
                                                      )
                                                      )       Honorable A. Benjamin Goldgar
                Debtor.                               )


                                  CERTIFICATE OF SERVICE

        I, David Paul Holtkamp, Trial Attorney, state that on September 23, 2020, the Notice of
Meeting of Creditors to be Conducted Telephonically was filed and served on all parties, either
via the Court’s Electronic Notice for Registrants or via U.S. First Class Mail, prepaid, as indicated
below.

                                                      /s/ David Paul Holtkamp

                                         SERVICE LIST

Registrants Served Through the Court’s Electronic Notice For Registrants:


   •     Patrick S Layng     USTPRegion11.ES.ECF@usdoj.gov


Parties Served via U.S. First Class Mail:

         See Attached Exhibit A Declaration of Mailing/Certificate of Service




                                                 2
